United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 18-2719
                        ___________________________

                             United States of America

                        lllllllllllllllllllllPlaintiff - Appellee

                                           v.

                            Arthur Dale Senty-Haugen

                      lllllllllllllllllllllDefendant - Appellant
                                      ____________

                    Appeal from United States District Court
                         for the District of Minnesota
                                ____________

                            Submitted: June 10, 2019
                              Filed: July 22, 2019
                                 [Unpublished]
                                 ____________

Before GRUENDER, ARNOLD, and STRAS, Circuit Judges.
                         ____________

PER CURIAM.

     While civilly committed in the Minnesota Sex Offender Program, Arthur Senty-
Haugen got caught running a fraudulent tax-refund scheme. He pleaded guilty to
conspiring to defraud the United States, see 18 U.S.C. § 286, and the district court1
sentenced him to ten years in federal prison. On appeal, Senty-Haugen maintains the
district court erred by ordering him into the custody of the Federal Bureau of Prisons
rather than returning him to state custody.

       We have previously explained that arguments concerning a prisoner's "place of
confinement challenges the execution of his federal sentence, not its validity or
legality," so Senty-Haugen's proper avenue for relief, if any, is through a petition
under 28 U.S.C. § 2241 after he has exhausted his remedies with the Bureau of
Prisons. See United States v. Sims, 51 F. App'x 1002, 1003 (8th Cir. 2002)
(unpublished per curiam).

       Senty-Haugen also challenges "on an Anders basis," see Anders v. California,
386 U.S. 738 (1967), the district court's denial of a motion to suppress evidence
obtained against him. After reviewing the record and arguments, we find this
contention meritless. See United States v. Meeks, 639 F.3d 522, 528–29, 528 n.2 (8th
Cir. 2011).

      Affirmed.
                       ______________________________




      1
        The Honorable Joan N. Ericksen, United States District Judge for the
District of Minnesota.

                                         -2-